Seawell, J.
delivered the opinion of the Court.
It is unnecessary to examine whether the defendants are at all liable under the circumstances of this case; for we are all of opinion the present plaintiffs have no right to recover.
To maintain every action, it is essential that the plaintiff should have the legal right to the thing demanded. Upon the death of an individual intestate, his personal estate belongs to no one, till administration is granted. When granted the title has relation back to the intestate’s death.
The administrator is the only legal owner; and he is in law accountable to no one but the creditor. The claim of the next of kin is from and through the administrator. This is an attempt to claim above him.
Whatever injury the estate of the intestate may have sustained; yet in point of law, none can be considered as entitled to satisfaction but the legal owners. If the law were otherwise, it would place it in the power of the next of kin, without security, and possibly insolvent, to obtain possession by suit at law, of the whole personal estate of the intestate.
The plaintiffs, therefore, having no right in law, we are of opinion there should be judgment for defendants.